Title: To James Madison from Alexander J. Dallas, 27 December 1814
From: Dallas, Alexander J.
To: Madison, James


        
          Dr. Sir.
          27 Dec. 1814.
        
        That you may see some proof of my diligence, I send a part of the proposed work. It grows upon my hands. The search into facts, is more tedious than I thought it would be. I wish, however, to give you the whole

of my own views of the subject; and you can then mould the matter as you please.
        But I am afraid of the stint of time. I have no opportunity to write on the present occasion, except at night. You must, therefore, allow me a few days, with an assurance, that they shall not be thrown away.
        Let me have the benefit of your remarks, as I go on. I am, with constant attachment, Dr Sir, Yr. faithful Hble Ser
        
          A. J. Dallas
        
      